*802ORDER
San Juan, Puerto Rico, March 21, 1957
The petition filed on May 23, 1955, by Harry M. Besosa and Federico J. Pérez Almiroty, attorneys, requesting this Court to order an investigation of their professional conduct in the matter which gave rise to the order to show cause of May 6, 1955, entered by Pablo J. Santiago Lavandero, Judge of the Superior Court of Puerto Rico, San Juan Part, in Civil Case No. 50-768 of that court, since there is no showing in the record requiring such an investigation, is hereby denied.
It was so decreed by the Court as witness the signature of the Chief Justice. Mr. Justice Negrón Fernández, Mr. Justice Belaval and Mr. Justice Saldaña did not participate herein.
A. C. Snyder
Chief Justice
Certify:
Ignacio Rivera
Secretary.